                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                    3:20CV679

CYNTHIA KAY (HAWKINS) LAPARDI,            )
                                          )
      Plaintiff,                          )
                                          )
vs.                                       )                   ORDER
                                          )
NATASSIA ANGELICA GOODMAN and             )
LYFT, INC.,                               )
                                          )
      Defendants.                         )
__________________________________________)


       This matter is before the Court upon Plaintiff’s Motion to Remand. (Doc. No. 6).

Defendant Lyft filed a response in opposition. (Doc. No. 8). Plaintiff has not filed a Reply and

the time for doing so has expired. Accordingly, this matter is ripe for disposition.

       This personal injury case was filed in state court on October 26, 2020. Defendant

Goodman, a North Carolina resident, was served on November 6, 2020 via certified mail, return

receipt requested. Defendant Lyft removed the case to this Court on December 8, 2020. Plaintiff

filed her Affidavit of Service on December 15, 2020. Plaintiff seeks to remand, arguing that

Goodman’s status as a North Carolina resident defeats diversity jurisdiction.

       Pursuant to 28 U.S.C. §1441(b)(2), a civil action "may not be removed if any of the

parties in interest properly joined and served as defendants is a citizen of the State in which such

action is brought." 29 U.S.C. §1441(b)(2). This is typically referred to as the “Forum Defendant

Rule.” Defendant Lyft argues that Defendant Goodman was not “properly joined and served” at

the time of removal and therefore §1441(b)(2) does not prohibit removal.




                                                 1

          Case 3:20-cv-00679-GCM Document 9 Filed 03/01/21 Page 1 of 3
       Rule 4(j)(1)(c) of the North Carolina Rules of Civil Procedure allows service on a natural

person “[b]y mailing a copy of the summons and of the complaint, registered or certified mail,

return receipt requested, addressed to the party to be served, and delivering to the addressee.”

N.C. Gen. Stat. § 1A–1, Rule 4(j)(1)(c).

       Once service by certified mail is complete, the serving party may make proof of service

by filing an affidavit averring:

               a. That a copy of the summons and complaint was deposited in the post
               office for mailing by registered or certified mail, return receipt requested;
               b. That it was in fact received as evidenced by the attached registry receipt
               or other evidence satisfactory to the court of delivery to the addressee; and
               c. That the genuine receipt or other evidence of delivery is attached.

N.C. Gen. Stat. § 1–75.10, N.C. Gen. Stat. § 1A–1, Rule 4(j2)(2). This creates a rebuttable

presumption of valid service. Carpenter v. Agee, 613 S.E.2d 735, 736 (N.C. Ct. App. 2005).

Plaintiff’s Affidavit of Service states that the Complaint and Summons was addressed to the

Defendant Goodman at her address in Charlotte, that it was deposited in the USPS for mailing by

certified mail, return receipt requested, and that it was delivered to that address as indicated by

the attached USPS tracking receipt. (Aff. of Service, Doc. No. 6-2, p. 1, ¶¶ 3, 4). Accordingly,

Plaintiff’s Affidavit is entitled to a presumption of valid service.

       Defendant Lyft argues that service does not comply with this rule because the Affidavit

states that a copy of the Complaint and Summons “was delivered to an individual due to

COVID-19 on November 6, 2020.” (Id. at ¶ 4). Defendant Lyft has done nothing to rebut the

presumption of valid service other than speculate that the “individual” to whom the Summons

and Complaint was delivered was not Ms. Goodman or her agent. This is insufficient to show

that Ms. Goodman was not “properly joined and served” at the time of removal.




                                                  2

          Case 3:20-cv-00679-GCM Document 9 Filed 03/01/21 Page 2 of 3
       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Remand is hereby GRANTED

and this case is remanded to Gaston County Superior Court.



                                      Signed: March 1, 2021




                                               3

         Case 3:20-cv-00679-GCM Document 9 Filed 03/01/21 Page 3 of 3
